HARALSON, J.
The breaking out of jail and escape of one under indictment for crime, may arise from conscious guilt and tbe fear of trial tlierefor, and tbe dread of the punishment to follow; or it may be, that tbe defendant, conscious of innocence, may dread trial lest be be convicted; or, again, with such consciousness of innocence, being confined in prison and unable to give bail, be would seek freedom in flight from tbe discomforts of such imprisonment. Different individuals might act differently, under tbe same circumstances, owing to tbe difference in their minds, dispositions and characters. Whether or not, the motive for such an escape lias its origin in tbe consciousness of guilt and tbe dread of being brought to justice, or whether it can be explained and attributed to some other innocent motive, are questions for the determination of the jury, under all the evidence in the cause. Of itself, such evidence would not warrant conviction, but it is relevant, and the weight to which it is entitled, is for the jury under proper instructions from the court.—Bowles v. The State, 58 Ala. 335; Sylvester v. The State, 72 Ala. 201; Ross v. The State, 74 Ala. 532; Carden v. The State, 84 Ala. 417.
There was no error in the admission of the evidence excepted to.
Affirmed.